DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/22/21 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 102 and 103 rejections previously set forth in the office action mailed 10/22/21. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. Adam P. Kiedrowski, on 01/06/22.
The application has been amended as follows:
IN THE CLAIMS:
Claim 3, in lin. 2, “of cannulated” is amended to --of the cannulated--.
Claim 5, lin. 2, “the latch” is amended to --the movable latch--.
Claim 7, lin.1-2, “a conduit” is amended to --a first conduit--; lin. 2, “aligned with a conduit” will be amended to --aligned with a second conduit--.
Claim 8, lin. 2, “the latch” is amended to --the movable latch--.
Claim 19, lin. 1, “a first end of the drive shaft” is amended to --[[a]]the first end of the rotatable
Claim 38, lin. 8, “the latch” is amended to --the movable latch--; lin. 10, “a conduit” will be amended to --a first conduit--; lin. 10-11, “aligned with a conduit” will be amended to --aligned with a second conduit--.
Claim 39, lin. 2, “the latch” is amended to --the movable latch--.

Reason for Allowance
Claims 1, 3-8, 10, 11, 13-15, 17-19, 21, 38-39 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1, 3-8, 10, 11, 13-14, and 40-41, the prior arts fail to disclose, teach, or suggest the apparatus as claimed including the combination of a frame, a user handle, a motor receiving area, a first aperture, electrical contacts on the frame, a first seal, a motor assembly and wherein the electrical contacts on the frame removably engage and make an electrical connection with electrical contacts on the cannulated motor assembly when the cannulated motor assembly is inserted into the motor receiving area. 
Re. claims 15, 17-19, and 21, the prior arts fail to disclose, teach, or suggest the apparatus as claimed including the combination of a handpiece assembly including a frame and a movable latch wherein the frame includes a motor receiving area and electrical contacts, a cannulated motor assembly including a cannulated motor comprising a rotatable drive shaft which includes a conduit and a first end; the cannulated motor assembly further includes a motor assembly housing comprises a first latch surface and a second latch surface and wherein the electrical contacts on the frame removably engage and make an electrical connection with electrical contacts on the cannulated motor assembly when the cannulated motor assembly is inserted into the motor receiving area. 
Re. claims 38, the prior arts fail to disclose, teach, or suggest the apparatus as claimed including the combination of a frame comprises a user handle, a motor receiving area, a first aperture, a first seal, a movable latch  and where the movable latch comprises a conduit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	McGahan et al., US20110064978, Fig. 4, discloses a frame, a handle, a motor receiving area, a seal. However, McGahan does not disclose electrical contacts on the frame removably engage and make an electrical connection with electrical contacts on the cannulated motor assembly.
-	Shelton, et al., US20170202605A1, Fig. 31, discloses a frame, a handle, a motor receiving area, a seal. However, Shelton does not disclose electrical contacts on the frame removably engage and make an electrical connection with electrical contacts on the cannulated motor assembly.
-	Leimbach, et al., US20150053737A1- Fig. 1, discloses a frame, a handle, a motor receiving area, a seal. However, Leimbach does not disclose electrical contacts on the frame removably engage and make an electrical connection with electrical contacts on the cannulated motor assembly.
-	Del Rio, et al., 20050256512- Fig. 1, discloses a frame, a handle, a motor receiving area, a seal. However, Del Rio does not disclose electrical contacts on the frame 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771